Citation Nr: 0109982	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  96-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include medullary sponge kidney, to include as due to an 
undiagnosed illness (claimed as bladder disorder).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, S.J.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to October 1969, and from December 1990 to January 1992, with 
intervening and subsequent service in the Naval Reserve.  He 
had active military service in the Southwest Asia theater of 
operations during Operation Desert Shield/Storm, from May to 
December of 1991.

This appeal arises from a November 1993 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in, 
Atlanta, Georgia, wherein the RO denied the appellant's 
claims of entitlement to service connection for a bladder 
condition and medullary sponge kidney.  The RO also granted 
service connection for low back pain (evaluated as 20 percent 
disabling), increased the evaluation for a scar of the right 
cheek to 10 percent, and denied service connection for 
hearing loss, tinnitus, a chronic lung disability, a chronic 
bladder condition and a prostate condition.  The veteran 
appealed the denials of service connection for tinnitus, a 
bladder condition and medullary sponge kidney, and the issues 
of entitlement to an earlier effective date for his 10 
percent rating for scar of the right cheek, and a higher 
evaluation for his low back pain.  In April 1997, the Board 
denied the claim for tinnitus, denied the claim for a higher 
evaluation for a low back injury, and remanded the claim for 
what is recharacterized as "a kidney disorder, to include 
medullary sponge kidney."  After additional development, the 
RO affirmed its denial of the claim for a kidney disorder, to 
include medullary sponge kidney, in April 2000.  

In July and August of 1994, the veteran raised the issue of 
entitlement to a clothing allowance.  See 38 U.S.C.A. § 1162 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.810 (2000).  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

REMAND

In its rating decision dated in November 1993, the RO denied 
the veteran's claims of entitlement to service connection for 
medullary sponge kidney, and a bladder condition, as not well 
grounded.  After additional development was carried out 
pursuant to an April 1997 Board remand, the RO again 
determined that the claim for a kidney disorder, to include 
medullary sponge kidney, was not well grounded in April 2000.  
However, during the course of the appeal, legislative changes 
have significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for a kidney disorder, to include medullary sponge 
kidney, and a bladder condition.  Under the circumstances, 
the Board has determined that it cannot issue a decision on 
the veteran's claims without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
veteran's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

With regard to the claim for a kidney disorder, to include 
medullary sponge kidney, the Board further points out that in 
letters from the veteran's representative, received in August 
1997 and January 1998, it was argued that the veteran may 
have a kidney condition due to an undiagnosed illness.  
However, it does not appear that the RO has applied the laws 
and regulations applicable to undiagnosed illnesses to the 
veteran's claim.  On remand, the RO should discuss the 
applicability or inapplicability of the laws and regulations 
applicable to undiagnosed illnesses.  See 38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (2000).  

With regard to the claim of entitlement to an effective date 
prior to January 21, 1992 for a 10 percent rating for 
service-connected scar of the right cheek, the record before 
the Board does not reflect that a statement of the case (SOC) 
has been issued.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") indicated 
that in a case in which a veteran expressed disagreement in 
writing with an RO decision and the RO failed to issue an 
SOC, the Board should remand the issue to the RO, not refer 
it there, for issuance of an SOC.  The Board notes that the 
explanation provided in the April 1994 rating decision, does 
not prevent the veteran from appealing the effective date of 
the compensable rating.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should furnish the veteran an 
SOC on the issue of entitlement to an 
effective date prior to January 21, 1992 
for a 10 percent rating for service-
connected  scar of the right cheek.  The 
veteran should be advised of the 
necessity of filing a timely substantive 
appeal.  

2.  The RO should readjudicate the claims 
for a kidney disorder, to include 
medullary sponge kidney, and a bladder 
condition, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000, and the RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  The RO's analysis 
of the claim for a kidney disorder, to 
include medullary sponge kidney, should 
include discussion of the laws and 
regulations applicable to undiagnosed 
illnesses.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  

3.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claims.  If the veteran 
has or can obtain evidence that 
establishes that he is entitled to an 
effective date prior to January 21, 1992 
for his 10 percent rating for service-
connected scar of the right cheek, or 
that he has a kidney disorder, to include 
medullary sponge kidney, or a bladder 
condition, as a result of his service, 
that evidence must be submitted by him to 
the RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is free to 
submit additional evidence in support of his claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

